


EXECUTION

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT

Amendment No. 1 to Master Repurchase Agreement, dated as of June 29, 2015 (this
“Amendment”), among Credit Suisse First Boston Mortgage Capital LLC (the
“Buyer”), ZFC Funding, Inc. (the “Seller”), U.S. Bank National Association, not
in its individual capacity but solely as trustee (“Pass-Through Trust Trustee”)
for ZFC Funding Pass-Through Trust I (“Pass-Through Trust”) and ZAIS Financial
Corp. (the “Guarantor”).

RECITALS

The Buyer, the Seller, the Guarantor, Pass-Through Trust Trustee and, solely
with respect to Sections 4(a) and 4(b), Credit Suisse (USA) Securities LLC are
parties to that certain Master Repurchase Agreement, dated as of August 14, 2014
(the “Existing Repurchase Agreement”; and as amended by this Amendment, the
“Repurchase Agreement”) and the Buyer, the Seller, the Guarantor and, solely
with respect to Section 3.2, Credit Suisse (USA) Securities LLC are parties to
the related Pricing Side Letter, dated as of August 14, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Pricing
Side Letter”). The Guarantor is party to that certain Guaranty (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of August 14, 2014, by the Guarantor in favor of Buyer. Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Existing Repurchase Agreement and Guaranty, as applicable.

The Buyer, the Seller, the Pass-Through Trust Trustee and the Guarantor have
agreed, subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement. As a condition precedent to amending
the Existing Repurchase Agreement, the Buyer has required the Guarantor to
ratify and affirm the Guaranty on the date hereof.

Accordingly, the Buyer, the Seller, the Pass-Through Trust Trustee and the
Guarantor hereby agree, in consideration of the mutual promises and mutual
obligations set forth herein, that the Existing Repurchase Agreement is hereby
amended as follows:

SECTION 1. Applicability. Section 1 of the Existing Repurchase Agreement is
hereby amended by deleting the first paragraph of such section in its entirety
and replacing it with the following:

On the initial Purchase Date, the Buyer will purchase the Pass-Through Trust
Certificate (the “Purchased Certificate”) from the Seller in connection with the
Transaction on such date, with a simultaneous agreement by Buyer to transfer to
Seller the Purchased Certificate at a date certain, against the transfer of
funds by Seller, in an amount equal to the Repurchase Price. From time to time
the parties hereto may enter into transactions in which Seller agrees to
initiate the transfer of the Mortgage Loans to the Pass-Through Trust Trustee
for the Pass-Through Trust against the transfer by Buyer of funds in an amount
equal to the Purchase Price Increase on account of the Purchased Certificate as
the result of the increase in value with respect to the Mortgage Loans
transferred to the Pass-Through Trust Trustee for the Pass-Through Trust, with a
simultaneous agreement by Buyer to permit the release of Mortgage Loans with
respect thereto from the Pass-Through Trust Trustee for the Pass-Through Trust,
to or for the benefit of Seller upon payment by Seller of a portion of the
Repurchase Price for the Pass-Through Trust Certificate representing the
Repurchase Price in respect of such Mortgage Loans, in all cases, subject to the
terms of this Agreement. From time to time, Seller may request a release of
Mortgage Loans from the Pass-Through Trust Trustee for the Pass-Through Trust in
conjunction with an Optional Repurchase or under certain other circumstances
described herein. Each such transaction involving any acquisition or transfer of
Mortgage Loans, with a resulting increase in the Purchase Price, shall be
referred to herein as a “Transaction” and, unless otherwise agreed in writing,
shall be governed by this Agreement, including any supplemental terms or
conditions contained in any annexes identified herein, as applicable hereunder.
This Agreement is a commitment by Buyer to engage in the Transactions as set
forth herein up to the Maximum Committed Purchase Price; provided, that Buyer
shall have no commitment to enter into any Transaction requested that would
result in the aggregate Purchase Price of then-outstanding Transactions
exceeding the Maximum Committed Purchase Price, and in no event shall the
aggregate Purchase Price of outstanding Transactions exceed the Maximum
Aggregate Purchase Price at any time.

-1-

--------------------------------------------------------------------------------




SECTION 2. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by adding the following definition in its proper alphabetical order:

“Maximum Committed Purchase Price” has the meaning assigned to such term in the
Pricing Side Letter.

SECTION 3. Program; Initiation of Transactions. Section 3 of the Existing
Repurchase Agreement is hereby amended by deleting subsection (a) in its
entirety and replacing it with the following:

On the initial Purchase Date, Buyer will purchase from Seller the Purchased
Certificate. From time to time, Seller may request and Buyer will fund Purchase
Price Increases in connection with the acquisition or transfer of Mortgage Loans
by or to the Pass-Through Trust Trustee for the Pass-Through Trust and the
corresponding increase in value of the Purchased Certificate equal to the
Purchase Price for such Contributed Mortgage Loan as of the related Purchase
Date. This Agreement is a commitment by Buyer to enter into Transactions with
Seller up to an aggregate amount equal to the Maximum Committed Purchase Price.
This Agreement is not a commitment by Buyer to enter into Transactions with
Seller for amounts exceeding the Maximum Committed Purchase Price, but rather,
sets forth the procedures to be used in connection with periodic requests for
Buyer to enter into Transactions with Seller. Seller hereby acknowledges that,
beyond the Maximum Committed Purchase Price, Buyer is under no obligation to
agree to enter into, or to enter into, any Transaction pursuant to this
Agreement. All related Contributed Mortgage Loans shall be serviced by Servicer.
The aggregate Purchase Price of the Purchased Certificate (adjusted for any
Purchase Price Increases and Purchase Price Decreases, as applicable) subject to
outstanding Transactions shall not exceed the Maximum Aggregate Purchase Price.

-2-

--------------------------------------------------------------------------------




SECTION 4. Authorized Representatives. Section 35 of the Existing Repurchase
Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:

Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for the applicable Seller Party or Buyer to
the extent set forth therein, as the case may be, under this Agreement. The
Seller Parties may amend Schedule 2 from time to time by delivering a revised
Schedule 2 to Buyer and expressly stating that such revised Schedule 2 shall
replace the existing Schedule 2.

SECTION 5. Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

5.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, the Seller, the Pass-Through Trust Trustee and the Guarantor; and

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 6. Representations and Warranties. Seller hereby represents and warrants
to the Buyer that it is in compliance with all the terms and provisions set
forth in the Existing Repurchase Agreement and Pricing Side Letter on its part
to be observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Repurchase Agreement.

SECTION 7. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 8. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 9. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

-3-

--------------------------------------------------------------------------------




SECTION 11. Reaffirmation of Guaranty. The Guarantor hereby ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Seller to Buyer under the Repurchase
Agreement and related Program Agreements, as amended hereby.

[Remainder of page intentionally left blank]

-4-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

Credit Suisse First Boston Mortgage Capital LLC, as Buyer     By:  /s/ Adam
Loskove Name: Adam Loskove Title: Vice President       ZFC Funding, Inc., as
Seller     By: /s/ Michael Szymanski Name: Michael Szymanski Title: President  
  U.S. Bank National Association, not in its individual capacity but solely as
trustee for ZFC Funding Pass-Through Trust I, as Pass-Through Trust     By: /s/
Nick Sandell Name: Nick Sandell Title: Vice President     ZAIS Financial Corp.,
as Guarantor     By: /s/ Michael Szymanski Name: Michael Szymanski Title:
President


Signature Page to Amendment No. 1 to Master Repurchase Agreement

--------------------------------------------------------------------------------